            Case 2:19-cv-00519-BJR-MLP Document 47 Filed 08/24/20 Page 1 of 3




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    FREDRICK LEE CHRISTOPHE,

 9                                  Plaintiff,             Case No. C19-519-BJR-MLP

10           v.                                            ORDER RE-NOTING DEFENDANT’S
                                                           MOTION FOR SUMMARY JUDGMENT
11    T. NUNN,

12                                  Defendant.

13

14          This is a civil rights action proceeding under 42 U.S.C. § 1983. Currently pending before

15   the Court is Defendant’s motion for summary judgment. (Dkt. # 34.) That motion was originally

16   noted by Defendant for consideration on July 10, 2020. (See id.) On July 7, 2020, the Court

17   received from Defendant a motion seeking to continue the noting date of his summary judgment

18   motion as an accommodation to Plaintiff whose receipt of Defendant’s motion papers was

19   delayed as a result of a change of address. (Dkt. # 41.) Defendant requested, on behalf of both

20   parties, that his summary judgment motion be re-noted for consideration on July 24, 2020. (Id.)

21          On July 22, 2020, the Court received from Plaintiff what appears to be a response to

22   Defendant’s summary judgment motion, though the submission also appears to request the

23   Court’s assistance in obtaining evidence necessary to support Plaintiff’s civil rights claims and to
     ORDER RE-NOTING DEFENDANT’S MOTION
     FOR SUMMARY JUDGMENT - 1
            Case 2:19-cv-00519-BJR-MLP Document 47 Filed 08/24/20 Page 2 of 3




 1   oppose summary judgment. (Dkt. # 43.) On July 30, 2020, Defendant filed a reply brief in

 2   support of his motion for summary judgment in which he requests that Plaintiff’s response be

 3   stricken because it was submitted outside the deadline proposed in the earlier motion to re-note

 4   Defendant’s summary judgment motion. (Dkt. # 44.)

 5           On August 5, 2020, a request by Plaintiff for an extension of time to obtain medical

 6   records was posted on the docket and noted for consideration on August 14, 2020. 1 Defendant

 7   filed a response opposing the requested extension. (Dkt. # 46.) Defendant observes in his

 8   response that Plaintiff previously requested, and was granted, additional time to obtain

 9   documents necessary to prove his claim. (Id. at 2, citing Dkt. ## 30, 32, 33.) Defendant also

10   argues that Plaintiff has made no showing that he diligently attempted to obtain these records and

11   that this is fatal to his request for a continuance. (Id.)

12           The Court concurs that any extension of the discovery deadline at this point is

13   unwarranted. Plaintiff has had ample time during the pendency of this action to obtain the

14   records necessary to support his claims and has apparently not done so, as evidenced by his

15   request in his response to Defendant’s summary judgment motion that the Court assist him in

16   this endeavor. The Court is not in a position to assist Plaintiff in procuring evidence, nor is the

17   Court persuaded that Plaintiff, through the exercise of reasonable diligence, could not have

18   secured the necessary evidence on his own. The discovery period in this matter closed in May

19   2020 and it will remain closed. The Court will, however, re-note Defendant’s summary judgment

20

21

22   1
       Plaintiff’s request was apparently received by the Clerk’s Office sometime in March 2020, but the
     document contained no file stamp indicating the exact date it was received. The document was posted on
23   the docket on August 5, 2020 and was assigned a noting date consistent with the posting date.
     ORDER RE-NOTING DEFENDANT’S MOTION
     FOR SUMMARY JUDGMENT - 2
            Case 2:19-cv-00519-BJR-MLP Document 47 Filed 08/24/20 Page 3 of 3




 1   motion, pursuant to the request of the parties, and will accept for filing Plaintiff’s response to

 2   Defendant’s motion even though it was filed after the deadline proposed by the parties.

 3          Based on the foregoing, this Court hereby ORDERS as follows:

 4          (1)       Defendant’s motion to re-note his motion for summary judgment (dkt. # 41) is

 5   GRANTED. The Clerk is directed to RE-NOTE Defendant’s summary judgment motion (dkt. #

 6   34) on the Court’s calendar for consideration on July 31, 2020, the Friday following receipt of

 7   Defendant’s reply brief. The Court will issue a ruling on Defendant’s summary judgment motion

 8   in due course.

 9          (2)       Plaintiff’s request for additional time to complete discovery (dkt. # 45) is

10   DENIED.

11          (3)       The Clerk shall provide copies of this Order to Plaintiff, to counsel for Defendant,

12   and to the Honorable Barbara J. Rothstein.

13          DATED this 24th day of August, 2020.

14

15                                                          A
                                                            MICHELLE L. PETERSON
16                                                          United States Magistrate Judge

17

18

19

20

21

22

23
     ORDER RE-NOTING DEFENDANT’S MOTION
     FOR SUMMARY JUDGMENT - 3
